This cause having heretofore been submitted to the Court upon the transcript of the record of the judgment herein, and briefs and argument of counsel for the respective parties, and the record having been seen and inspected, and the Court being now advised of its judgment to be given in the premises, it seems to the Court that there is no error in the said judgment; other than that the award of damages is excessive; it is, therefore, considered, ordered and adjudged by the Court that if the plaintiff below enter a remittitur of $2250.00, the said judgment will stand affirmed for $3500.00 damages, otherwise the judgment will stand reversed for a new trial. See Woolworth Company v. McLeod, filed April 16, 1929.
It is so ordered.
TERRELL, C. J., AND WHITFIELD, ELLIS, STRUM, BROWN AND BUFORD, J. J., concur.